Citation Nr: 1422781	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that rating decision, the RO denied service connection for tinnitus and determined that new and material evidence had not been submitted to reopen claims for service connection for hearing loss and a personality disorder.  

The Board remanded the case in January 2009 in order to schedule him for a hearing.  In July 2009, the Veteran testified at that hearing before a Veteran's Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  

In an April 2014 letter, the Veteran was offered the opportunity to testify at another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  However, the Veteran failed to respond with that request within 30 days, and his representative indicated in a May 2014 statement that he does not want an additional hearing.  Therefore, no additional hearing is necessary.  

In September 2009, the Board granted service connection for tinnitus, reopened the claims for service connection for hearing loss and a psychiatric disorder, and remanded the merits of those claims for VA examinations.  Therefore, the issue of entitlement to service connection for tinnitus is no longer for appellate consideration.  

Subsequently, in a December 2010 rating decision, the Appeals Management Center (AMC) granted service connection for hearing loss.  The Board finds that the AMC's grant of service connection for hearing loss constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The issue of entitlement to service connection for an acquired psychiatric disorder has since been returned to the Board for appellate review.  

A review of the Veterans Benefits Management System reveals only documents that are either duplicative or irrelevant to the issue on appeal.  However, a review of the Veteran's Virtual VA claims file reveals VA medical records dated from January 2011 to September 2013.  The RO and AMC did not consider these treatment records in the July 2008 statement of the case or December 2010 supplemental statement of the case.  However, the Veteran's representative submitted a May 2014 waiver, thereby allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  



FINDINGS OF FACT

The Veteran's current acquired psychiatric disorder, diagnosed as a generalized anxiety disorder, social anxiety disorder, and depressive disorder, is related to his military service.



CONCLUSION OF LAW

A generalized anxiety disorder, a social anxiety disorder, and a depressive disorder were incurred in service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed that he currently has a psychiatric disorder that had its onset in service.  At his July 2009 hearing, he testified that he had no pre-service diagnosis or treatment for any mental health disorder.  This testimony is consistent with his February 1981 entrance examination, which revealed no psychiatric abnormalities.  He also denied having a medical history of depression, excessive worry, and nervous trouble at that time.  The Veteran also testified that a supervisor had referred him to the mental health clinic for testing in service and that he subsequently sought weekly treatment from a social worker.  His service treatment records do show a November 1982 entry noting mild to moderate depression and referral to the mental health clinic.  They also document regular treatment in the mental health clinic from November 1982 through his May 1983 separation from service.  In addition, the Veteran testified that he continuing problems with the symptoms of his mental health disorder since discharge.  

A December 2009 VA examiner diagnosed the Veteran with a generalized anxiety disorder, a social anxiety disorder, and a depressive disorder associated with these anxiety disorders.  She stated that there is no evidence to support a finding that the Veteran had a personality disorder before his military service, and she believed that the diagnosis for a personality disorder was erroneous.  She explained that his psychiatric history in the Air Force as more consistent with the diagnoses for anxiety disorders and that these disorders resulted in depression over time.  Moreover, the examiner reported significant overlap between the symptoms of each of these diagnoses, and therefore, she could not separate the exact effects of each condition.  Without a history of diagnosis, treatment, or social and occupational impairment associated with these disorders prior to service, she concluded that these conditions were caused by his military service.  Accordingly, the Board finds that service connection is warranted for generalized anxiety disorder, a social anxiety disorder, and a depressive disorder.  38 C.F.R. §§ 3.102, 3.303(a).  




ORDER

Entitlement to service connection for a generalized anxiety disorder, a social anxiety disorder, and a depressive disorder is granted 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


